DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-3, 5-8, 10, 13-14, 16-17, 21-22, and 27) in the reply filed on 03 May 2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to search Group II with Group I.  This is not found persuasive because this application is a national stage application subject to Unity of Invention criteria wherein applicant has “a right to include in a single application only those inventions which are so linked as to form a single general inventive concept.”  MPEP 1893.03(d).  The restriction requirement set forth specific findings showing a lack of a single general inventive concept and therefore a lack of Unity of Invention (pages 4-5).  Applicant has not presented arguments or evidence refuting such findings.  Applicant’s argument regarding lack of undue search burden appears directed to the restriction criteria for applications filed under 35 U.S.C. § 111(a) rather than Unity of Invention criteria.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30 and 33-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03 May 2022.
	Claims 1-3, 5-8, 10, 13-14, 16-17, 21-22, and 27 are under current consideration.

Claim Objections
Claim 13 is objected to because of the following informalities: “isooxazoline” should be corrected to “isoxazoline”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the alcohol solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 13-14, 16-17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US 2013/0281501 A1; published 24 October 2013; of record) in view of Batt et al. (US 2016/0008471 A1; published 14 January 2016; of record).
	Fuchs et al. discloses a topical formulation comprising an isoxazoline compound and a pharmaceutically acceptable liquid carrier as a solvent for preventing parasite infestation in animals (abstract) wherein a pour-on formulation can advantageously comprise N-methylpyrrolidone as a solvent (paragraphs [0066], [0079]) wherein the isoxazoline compound is Formula (I) in an effective amount (claim 1) such as 4-[5-(3,5-Dichlorophenyl)-5-trifluoromethyl-4,5-dihydroisoxazol-3-yl]-2-methyl-N-[(2,2,2-trifluoro-ethylcarbamoyl)-methyl]-benzamide (CAS RN [864731-61-3]) (i.e., fluralaner) (claim 12; paragraph [0035]) wherein the formulation may include one or more additional ingredients such as penetration enhancers (paragraphs [0068]-[0069]) wherein the formulation may include menthol (Table 3 page 17) wherein the formulation may include a co-solvent (paragraph [0055]) such as isopropyl alcohol (paragraph [0056]) wherein a composition may comprise about 1-50% w/v isoxazoline of formula I, about 5-25% w/v of N,N-diethyl-3-methylbenzamide (i.e., solvent), and about 10-20% w/v cosolvent (paragraphs [0083], [0053]).
Fuchs et al. does not disclose a specific example including both N-methylpyrrolidone solvent and menthol.
Batt et al. discloses a composition comprising a permeation enhancer such as a terpene to deliver a wide variety of active ingredients transdermally to mammals (abstract) wherein preferably the terpene penetration enhancer may be menthol (paragraph [0337]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuchs et al. and Batt et al. by including menthol as suggested by Batt et al. in the topical pour-on composition for parasite infestation prevention for animals (i.e., veterinary) of Fuchs et al. comprising the isoxazoline compound of Formula (1) such as fluralaner in an effective amount and N-methylpyrrolidone (i.e., N-methyl-2-pyrrolidone) solvent as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enhance permeation of the composition, given that Batt et al. discloses menthol as a permeation enhancer, and given that Fuchs et al. discloses that menthol is suitable for inclusion in the composition of Fuchs et al.
Regarding claims 3, 5, and 7, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Fuchs et al. as discussed above and to make the composition of Fuchs et al. in view of Batt et al. as discussed above with co-solvent such as isopropyl alcohol (i.e., a volatile alcohol solvent) included therein, with a reasonable expectation of success.
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Fuchs et al. as discussed above and to make the composition of Fuchs et al. in view of Batt et al. as discussed above with about 10-20% w/v co-solvent such as isopropyl alcohol (i.e., a volatile alcohol solvent) included therein, with a reasonable expectation of success.
Regarding claim 14, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Fuchs et al. as discussed above and to make the composition of Fuchs et al. in view of Batt et al. as discussed above with about 1-50% w/v isoxazoline of formula I such as fluralaner included therein, with a reasonable expectation of success.  Such concentration of about 1-50% w/v overlaps the claimed concentration of about 1-20% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 16, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the skin penetration of the composition of Fuchs et al. in view of Batt et al. as discussed above by varying the concentration of menthol therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Batt et al. teaches menthol as a penetration enhancer (i.e., a known result-effective variable).  

Claims 1-3, 5-8, 10, 13-14, 16-17, 21-22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. in view of Batt et al. as applied to claims 1-3, 5-7, 13-14, 16-17, and 27 above, and further in view of Gogolewski et al. (US 2009/0163575 A1; published 25 June 2009).
Fuchs et al. and Batt et al. are relied upon as discussed above.
Fuchs et al. and Batt et al. do not disclose glycerol ester such as propylene glycol dicapryocaprate as in claims 8 and 10.
Gogolewski et al. discloses solvent systems for pour-on formulations for combating parasites (title) on animals (abstract) wherein fatty acid ester such as propylene glycol dicaprylate/dicaprate also known as MIGLYOL is used to enhance the solvency of an active agent in concentrations of 25-30% w/v (paragraphs [0040], [0057], [0107], [0155]; Table 7).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuchs et al., Batt et al., and Gogolewski et al. by adding 25-30% w/v propylene glycol dicaprylate/dicaprate fatty acid ester as in Gogolewski et al. to the composition of Fuchs et al. in view of Batt et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enhance the solvency of the isooxazoline active agent such as fluralaner therein as suggested by Gogolewski et al., given that Fuchs et al. teaches inclusion therein of solvents and co-solvents, which are used for solvency of the active agent, and thus enhancing such solvency would have been desirable.
Further regarding claim 21, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Fuchs et al. as discussed above and to make the composition of Fuchs et al. in view of Batt et al. as discussed above with about 5-25% w/v of solvent such as N-methylpyrrolidone included therein, with a reasonable expectation of success.
Further regarding claim 22, the concentration of about 1-50% w/v isoxazoline of formula I such as fluralaner discussed in relation to claim 14 overlaps the claimed range of about 0.5-15% w/v, the concentration of about 5-25% w/v solvent such as N-methylpyrrolidone discussed in relation to claim 21 overlaps the claimed range of about 10-40% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I); see the discussion in relation to claim 6 regarding the concentration of isopropyl alcohol of about 10-20% w/v; see the discussion in relations to claims 8 and 10 regarding the concentration of propylene glycol dicaprylate/dicaprate of 25-30% w/v; and as discussed in relation to claim 16 it would have been prima facie obvious to vary the concentration of menthol.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617